Citation Nr: 9929969	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-14 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a Rating Decision dated in April 1998, denying 
the veteran's claims for service connection for a right knee 
disability and for service connection for a left knee 
disability including as secondary to a right knee disability.


FINDINGS OF FACT

1. The veteran was in sound condition upon his entry into 
service in May 1963, and there is no clear and 
unmistakable evidence which rebuts the presumption of 
soundness.

2. The degenerative joint disease of the right knee is 
attributable to service.

3. The veteran's claim of service connection for a left knee 
disability as secondary to the right knee disability is 
plausible.


CONCLUSIONS OF LAW

1. Degenerative joint disease of the right knee was incurred 
in active service.  38 U.S.C.A. § 1110, 1111 (West 1991); 
38 C.F.R. § 3.303 (1999).

2. The veteran has submitted evidence of a well-grounded 
claim of service connection for a left knee disability as 
secondary to the right knee disability.  38 U.S.C.A. §§  
1110, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's May 1963 enlistment examination report shows 
that he had a normal clinical examination of the lower 
extremities.  On the medical history portion of the 
enlistment examination, the veteran reported that he was in 
good health and indicated that he had had cartilage removal 
surgery on his right knee in 1959 after which he continued to 
participate in football with no recurrence.

Shortly after enlistment the veteran twisted his right knee 
while running during basic training.  The veteran was 
hospitalized at Watson Army Hospital for several days and 
returned to duty.  The service medical records reflect that 
his knee continued to swell, resulting in the veteran's 
readmission to the hospital, where he spent several weeks 
before he was discharged because of his right knee injury.  

A June 1963 Medical Board Report indicates that an x-ray of 
the right knee revealed no significant abnormality and a 
diagnosis of internal derangement of the right knee joint 
manifested by laxity of the anterior cruciate ligaments, 
recurrent effusions, post operation performed in 1960 for 
torn cartilage and ligaments.  The Medical Board found the 
veteran physically unfit for retention on active duty as a 
result of "a condition which was not incurred or aggravated 
during any period of active duty."  On a June 1963 medical 
history, the veteran checked "yes" in the following 
categories: cramps in your legs; bone, joint, or other 
deformity; lameness; and "trick" or locked knee.  The 
veteran also reported that he had had a knee operation for 
removal of cartilage and that the doctor had told him that 
several of his ligaments were torn.  He also stated that he 
had treated himself or received treatment for recurring 
injuries to his knee from Dr. Haddad and at the Worchester 
City Hospital or at home.

In May 1992, the veteran saw a private physician, Philip J. 
Laney, Jr., M.D., for an evaluation of both knees, 
complaining of pain and an inability to straighten his right 
knee.  X-rays taken then revealed osteochondromatosis, as 
well as severe tri-compartmental osteoarthritis, of the right 
knee.

In February 1998 the veteran filed a claim for service 
connection for both knees. 

At a May 1998 VA joint examination, the veteran reported that 
his left knee had been sore for about 10 years, attributing 
the soreness to the long-standing difficulties with his right 
knee because of their temporal relationship.  The VA examiner 
observed that the veteran walked with a limp favoring his 
right knee.  The diagnoses were:  

1. Severe degenerative joint disease, 
tricompartment, of right knee, since 
at least 1992, service related, 1963.

2. Baker's cyst right knee, large.

3. Quadriceps muscle atrophy right thigh.

4. Left knee pain, possibly due to early 
arthrosis, secondary to diagnosis 
number one.

The examiner requested x-rays of both knees, which were to be 
taken the same day.

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Additionally, 
a disability which is proximately due to, or results from, 
another disability for which service connection has been 
granted shall be considered a part of the original condition.  
38 C.F.R. § 3.310.  The veteran's claim encompasses § 3.310, 
in that he argues that his left knee condition is 
approximately due to, or results from, his right knee 
disability for which service connection is being granted.
The threshold question in any claim is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim for service connection for 
right and left knee disabilities are well grounded.  In order 
for him to meet this burden, he must submit evidence 
sufficient to justify a belief that his claim is plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995); Maxson v. West, 12 
Vet. App. 453 (1999).  Where the determinative issue involves 
medical causation or medical diagnosis, medical evidence to 
the effect that the claim is plausible or possible is 
required in order for a claim to be considered well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A plausible 
claim of a secondary service connection requires competent 
medical evidence of a causal relationship between the 
service-connected disability and the nonservice-connected 
disorder.  Jones v. Brown, 7 Vet. App. 134 (1995).

Right Knee Disability

The veteran's claim of service connection for a right knee 
disability is well grounded, meaning not inherently 
implausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist.  Id.

Every veteran who served during a period of war, or in 
peacetime military service after December 31, 1946, is 
presumed to have been in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304 (1999);  Miller v. West, 11 Vet. 
App. 345 (1999).  Although the veteran's May 1963 enlistment 
examination indicated that he had had cartilage removal 
surgery on his right knee in 1959 after which he continued to 
participate in football with no recurrence, he is presumed to 
have been in sound condition when he entered service as this 
history by itself does not constitute a notation of such a 
condition when the veteran entered service.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304;  Crowe v. Brown, 7 Vet. 
App. 238 (1994).  This is so in light of the normal clinical 
evaluation of the veteran's lower extremities at the time of 
enlistment.

The next question to consider is whether there is clear and 
unmistakable evidence to rebut this presumption.  In 1998 the 
regional office (RO) denied the veteran's service connection 
claim on the grounds that the condition pre-existed service 
and was not aggravated thereby.  This decision was based on 
the June 1963 Medical Board Report, which summarizes 
statements made by the veteran while receiving treatment at 
Watson Army Hospital of a right knee injury sustained during 
basic training and before his discharge.  That report 
reflects that the veteran stated that after his pre-
enlistment surgery he had had recurring injuries to his right 
knee for which he was treated before enlistment. However, the 
record also includes the report of the veteran's examination 
for service, date in May 1963, on which it was noted that, 
after the veteran's knee surgery of 1959, he participated in 
footbal with no sequelae.  Moreover, the VA examiner stated 
that the veteran's right knee condition is service related.  
Thus, the evidence is unclear as to the status of the 
veteran's right knee before service.  Therefore, record, 
taken as a whole, clearly does not include clear and 
unmistakable evidence of a pre-existing knee disability. 

Since the evidence is not sufficient to rebut the presumption 
that the veteran was in sound condition when he was accepted 
into service, consideration turns to be question of whether 
the evidence shows that his right knee disability was 
incurred coincident with service.  38 C.F.R. § 3.303 (1999).  
The facts that the veteran was hospitalized in service for an 
injury to his right knee during basic training, that he was 
diagnosed with an internal derangement of the right knee 
joint manifested by laxity of the anterior cruciate 
ligaments, and that he was discharged as unfit for duty 
because of a chronic right knee condition are not in dispute.  
The record includes a May 1998 VA joint examination of both 
knees, with a diagnosis of severe degenerative joint disease 
of the right knee.  The VA examiner determined that the 
veteran's right knee disability was service related.  This 
opinion was rendered after the examiner had taken a detailed 
medical history from the veteran.

In view of the veteran's documented hospitalization in 
service for a right knee injury and the medical evidence 
linking the veteran's diagnosis of degenerative joint disease 
to service, and resolving all doubt in favor of the veteran, 
service connection is granted for a right knee disability.  
38 U.S.C.A. § 5107(b).

Left Knee Disability

For the reasons discussed below, the veteran's claim for 
service connection for a left knee disability is well 
grounded.

The veteran asserted that his left knee condition resulted 
from his right knee disability.  In a May 1998 VA joint 
examination, the examiner diagnosed the veteran with service-
connected, severe degenerative joint disease of the right 
knee.  That medical examination report also reflects a 
diagnosis of left knee pain, possibly due to early arthrosis, 
secondary to the degenerative joint disease of the right 
knee.  Thus, there is competent evidence of a possible left 
knee disability and of a nexus between this disability and 
the veteran's now service-connected right knee disability.  
When this evidence is construed together with the veteran's 
assertions, in the manner most favorable to the veteran, it 
is sufficient to meet all three requirements for a plausible, 
well-grounded claim.  38 U.S.C.A. §  5107(a); Caluza, supra.

ORDER

Service connection for degenerative joint disease of the 
right knee is granted; subject to the law and regulations 
governing the payment of monetary benefits.

As the veteran's claim of service connection for a left knee 
disability is well grounded, the appeal is allowed subject to 
further action as discussed below.


REMAND

Following review of the claims folder, the Board finds that 
further development is required.  The May 1998 VA joint 
examination report reflects a possible diagnosis of arthrosis 
of the left knee.  The examiner had requested x-rays of both 
knees, which were to be taken the same day.  No reports of 
such x-rays are of record.  
In this regard the U. S. Court of Appeals for Veterans Claims 
(Court) has held that VA adjudicators are charged with 
constructive notice of documents generated by VA.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA is charged with such 
notice even if the documents have not been made part of the 
record in a claim for benefits.

Additionally, the determination of a well-grounded claim 
triggers VA's statutory duty to assist the veteran in the 
development of evidence pertinent to his claim.  In 
appropriate cases, this obligation includes conduct of a 
thorough and contemporaneous examination, which takes into 
account the records of prior medical treatment.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In view of the fact 
that the medical evidence in this case appears to be somewhat 
incomplete, further development is warranted prior to a 
merits review of the veteran's claim.  Specifically, the 
medical evidence is sparse as to the nature and extent of the 
veteran's left knee condition.  A remand for a VA medical 
assessment of the left knee for further clarification is 
therefore necessary. 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. §§ 3.159, 19.9 (1999); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
actions.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1. The RO and any physician to whom 
this case is assigned for an 
examination and/or statement of 
medical opinion must read the entire 
remand, to include the explanatory 
paragraphs above the numbered 
instructions.

2. The veteran should be contacted and 
asked to submit any other evidence he 
may have concerning his claimed left 
knee disability.

3. The RO should contact the Boston, 
Massachusetts, VA Medical Center to 
ascertain whether the x-rays referred 
to in the May 10, 1998 joint 
examination report were taken.  If x-
rays were taken of the left knee, the 
x-ray report should be associated with 
the claims folder.

4. Thereafter, the case should be 
referred back to the original examiner 
for clarification/confirmation of a 
current left knee disability.  If the 
original examiner is unavailable, the 
case should be referred to an 
appropriate specialist for the same 
opinion.

5. If x-rays were not taken, or cannot 
be found, of the left knee, the RO 
should then afford the veteran a new 
VA examination in order to assess the 
nature and extent of the veteran's 
left knee condition.  The claims 
folder and a copy of this REMAND must 
be made available to and be reviewed 
by the examiner prior to the 
examination.  All indicated special 
tests and further studies, to include 
x-rays of the left knee, should be 
conducted and all symptoms, clinical 
findings and diagnoses clearly set 
forth in the examination report.  To 
the extent possible the examiner 
should clearly distinguish all 
findings, symptoms and diagnoses 
referable to the left knee, which are 
etiologically related to the service-
connected right knee disability from 
those resulting from another cause.  
All opinions expressed must be 
supported by reference to the medical 
evidence of record.

6.  Thereafter the RO should review 
the veteran's claim for service 
connection for a left knee disability 
on the basis of all evidence of record 
and all applicable law and 
regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review, 
if appropriate.  The appellant need take no action until 
otherwise notified.  The purpose of the REMAND is to obtain 
additional information and to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
G. H SHUFELT
	Member, Board of Veterans' Appeals







